Citation Nr: 1807796	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-27 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sick sinus syndrome (claimed as a heart condition), to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971 and from November 1974 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was remanded by the Board in December 2015 and August 2017 for further development and is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for sick sinus syndrome (claimed as a heart condition), to include as secondary to diabetes mellitus.

The record includes an August 2014 VA heart examination report wherein the Veteran was diagnosed with sick sinus syndrome as of 2001.  The examiner opined that the Veteran's current sick sinus syndrome status post pacemaker was less likely than not proximately due to or caused by coronary artery diseases (CAD)/ischemic heart disease (IHD).  No rationale was provided and no discussion of direct service connection or secondary service connection relating to diabetes mellitus was provided by the e examiner.

The record also includes a February 2017 VA heart medical opinion wherein the examiner opined that the Veteran's current sick sinus syndrome was less likely than not the result of the Veteran's presumed exposure to herbicide agents during service and explained that sinus node dysfunction (SND) refers to abnormalities in sinus node (SN) impulse formation and propagation and includes sinus bradycardia, sinus pause/arrest, chronotropic incompetence, and sinoatrial exit block.  The examiner explained that SND is referred to as Sick Sinus Syndrome (SSS) when it is accompanied by symptoms such as dizziness or syncope, as seen in this case.  She further indicated that although the exact etiology of SND is usually not identified, most cases are believed to be attributable to a combination of various intrinsic and extrinsic factors.  The most common intrinsic causes are cardiac age-related SN changes and CAD.  She explained that the most common extrinsic causes are medications and autonomic hyperactivity (www.emedicine.medscape.com).  The examiner noted that the Veteran had Agent Orange exposure during service.  She explained that, although CAD/IHD is a presumptive medical condition associated with herbicide/agent orange exposure and a risk factor for SSS, "the [V]eteran does NOT have CAD/IHD at the moment as evidenced by a good left ventricular contractility with adequate systolic function on 2D echo on Aug 11, 2014, as well as absence of an inducible ischemia on Dobutamine stress echo on March 12, 2014."   

The February 2017 examiner also opined that since the onset of his SSS preceded his service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type 2, his current SSS was less likely than not proximately due to his service-connected PTSD, diabetes mellitus, type 2 with its complications and his current service-connected low back condition (osteoarthritis of the lumbar spine) was not a risk factor for SSS.  The examiner explained that a review of the Veteran's medical records showed he was diagnosed with SSS status post pacemaker insertion in 2001.  The examiner indicated that the Veteran is known hypertensive since 1999 and known diabetic with erectile dysfunction and diabetic peripheral neuropathy since 2002.  The examiner indicated that the Veteran was diagnosed with diabetes mellitus nephropathy in October 2008 and PTSD was diagnosed in 2005.  The examiner explained that although malfunction of the sinus node automaticity may be caused by chronic exposure to hyperinsulinemia secondary to insulin resistance in diabetes mellitus patients (www.ncbi.nlm.nih.gov), the Veteran's SSS preceded the onset of his service-connected diabetes mellitus, type 2.

The examiner indicated that a baseline level of severity of SSS based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by diabetes mellitus could be determined.  The examiner explained that a review of the Veteran's medical records showed he had intermittent dizziness with several episodes of syncope in 1996 and was diagnosed to have SSS status post pacemaker insertion in January 2001 and since after the procedure, he denies recurrence of the aforementioned symptoms nor chest pains, palpitations or shortness of breath prior to, and after diabetes mellitus, type 2 occurred in 2002.  The examiner further explained that there was also no evidence in his medical records of aggravation of his SSS despite having poorly controlled diabetes and progressive neuropathic pains as years went by.  She explained that, although PTSD is independently associated with increased risk for incident CAD, he does not currently have CAD as evidenced by 2D echo in August 2014 and Dobutamine stress echo in March 2014.  The examiner determined that the current severity of the Veteran's SSS was not greater than the baseline. 

As noted above, the instant claim was remanded in August 2017 for additional development.  The Board indicated that service connection on a direct basis was not properly considered and it was unclear to the Board if any of the symptoms the Veteran experienced while in service were related to his sick sinus syndrome disability and it was unclear which symptoms were being observed for the determination of the service connection disability.  Specifically, the Board instructed the AOJ to: (1) return the Veteran's entire claims file to the examiner who conducted the February 2017 VA medical opinion, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided; and (2) the examiner should address specifically as to the diagnosis of sick sinus syndrome, which was first diagnosed in January 2001, is it at least as likely as not (50 percent probability or more), that such disability had its onset in service or within one year following service discharge.  The examiner was asked to provide a rationale for all opinions given and if the examiner was unable to provide an opinion without resorting to speculation, he or she was directed to explain.  

Review of the record revealed that the Veteran was scheduled for a VA examination, but a November 2017 CAATS-Centralized Admin Accounting Transaction System note indicated that the Veteran "CANCELLED IN TIME: Veteran/Service member unavailable."  However, the record does not contain further information as to why the Veteran was unavailable, and there is no indication in the record that the Veteran was rescheduled for his examination.  Although neither the Veteran nor his representative have requested to reschedule the VA examination, the Board finds that it is appropriate to make an additional attempt to schedule a VA examination given that the record suggests that the Veteran had good cause for cancelling his VA examination because he was unavailable.  See 38 C.F.R. § 3.655; see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the February 2017 VA examination.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

***It is up to the VA examiner to determine if the Veteran should be scheduled for an examination.  If he needs to be physically evaluated (i.e. the VA examiner cannot offer an opinion as to the questions listed below without evaluating the Veteran), the VA examiner should so state.  If the Veteran is unable to attend the scheduled VA examination, the record should be documented, and the procedures as set forth in 38 C.F.R. § 3.655 should be followed.

The examiner should determine whether is it at least as likely as not (50 percent probability or more), that the Veteran's sick sinus syndrome, which was first diagnosed in January 2001, had its onset in service or within one year following service discharge, or is otherwise related to service.
A complete rationale for all opinions should be set forth.  The examiner should address the medical and lay evidence of record regarding the Veteran's sick sinus syndrome.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then readjudicate the claim and furnish the Veteran and his representative with a supplemental statement of the case (SSOC) if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

